United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-2988
                                     ___________

Cortland E. Berry,                     *
                                       *
                   Appellant,          *
                                       * Appeal from the United States
       v.                              * District Court for the Western
                                       * District of Missouri.
Missouri State Public Defender         *
System; J. Marty Robinson; David Mill; *     [UNPUBLISHED]
State of Missouri,                     *
                                       *
                   Appellees.          *
                                 ___________

                             Submitted: August 5, 1999
                                 Filed: August 13, 1999
                                    ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

        Cortland E. Berry appeals the district court's dismissal of Berry's action for
employment discrimination, constitutional violations, and state law claims. After de
novo review, we conclude the district court's ruling is correct and Berry is not entitled
to relief. We thus affirm the district court but modify the dismissal of Berry's state law
claims to be without prejudice. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-